This is a petition for a rehearing. The tax assessor thinks we either overlooked or misapplied certain decisions of the Supreme Court of the United States and that we overlooked certain essential facts. He also alleges that his counsel failed to call to our attention certain decisions. Because of these inadvertences, as he calls them, he thinks that we reached a conclusion we perhaps would not otherwise have reached. All of the authorities which we regard as material were examined and all the essential facts were considered. There is no necessity for discussing each separate ground of the petition inasmuch as no one of them suggests a question that was not argued and decided on the original submission. It is enough to say that we gave the case careful consideration and see no reason for a rehearing of it. The petition is denied without argument under the rule.